 

Exhibit 10.5

 

 



 

PURCHASE AGREEMENT

 

 

BETWEEN

 

 

BEHRINGER HARVARD 250/290 CARPENTER LP,
a Texas limited partnership

 

 

AS SELLER

 

 

AND

 

 

FAIRWAYS JC CENTRAL, LLC,
a Texas limited liability company

 

 

AS PURCHASER

 

 

covering and describing

 

 

250/290 EAST JOHN CARPENTER FREEWAY OFFICE BUILDING

 

 

in

 

 

Dallas County, Texas

 



 

 

 

 

 

 



 PURCHASE AGREEMENT

 

THIS PURCHASE AGREEMENT ("Agreement") is entered into as of August ____, 2012,
between BEHRINGER HARVARD 250/290 CARPENTER LP, a Texas limited partnership
("Seller"), and FAIRWAYS JC CENTRAL, LLC, a Texas limited liability company
("Purchaser").

 

ARTICLE I.

PURCHASE AND SALE

 

1.1. Agreement of Purchase and Sale. In consideration of their covenants set
forth in this Agreement, Seller agrees to sell to Purchaser, and Purchaser
agrees to purchase from Seller, for the Purchase Price (as hereinafter defined)
and on the terms and conditions set forth herein, the following:

 

(a) All of the land situated in the City of Irving, the County of Dallas and the
State of Texas, described on Exhibit A attached hereto and made a part hereof,
together with all right, title and interest of Seller in and to all benefits,
privileges, easements, tenements, hereditaments and appurtenances thereon or
appertaining thereto, and together with all right, title and interest of Seller
in and to adjacent streets, alleys and rights-of-way (the "Real Estate").

 

(b) All structures, buildings, improvements and fixtures, including without
limitation all equipment and appliances, located in or on the Real Estate and/or
used in connection with the operation or occupancy thereof, such as mechanical
systems and related equipment attached to the Improvements or located upon the
Real Estate, including, but not limited to, electrical systems, plumbing
systems, heating systems, air conditioning systems, security, alarm and/or entry
systems, elevators and related mechanical equipment, and any other systems and
facilities used to provide any utility services, parking services,
refrigeration, ventilation, trash disposal or other services owned by Seller and
located on the Real Estate ("Improvements").

 

(c) All personal property owned by Seller located on or in the Real Estate or
Improvements and used in connection with the operation and maintenance of the
Real Estate or Improvements as set forth on Schedule 1.1(c) ("Personal
Property").

 

(d) Seller's interest in all leases and other agreements to occupy the Real
Estate and/or the Improvements, or any portion thereof, as amended from time to
time, in effect on the date of Closing, as hereinafter defined (all such leases
and agreements being sometimes collectively referred to herein as "Leases"), and
all security deposits or like payments, if any, paid by tenants or other
security provided in connection therewith.

 



PURHCASE AGREEMENTPage 1 

 

 



(e) All intangible property owned by Seller and used in connection with the Real
Estate, Improvements and Personal Property, including specifically, without
limitation, all right, title and interest of Seller in and to the following: (i)
all trademarks and trade names used in connection with any part of the Real
Estate and Improvements (specifically excluding, however, the name "Behringer
Harvard," any derivative thereof or any name which includes the words "Behringer
Harvard" or any derivative thereof), (ii) all site plans, surveys, plans and
specifications, if any, floor plans and tenant histories in the possession of
Seller or Seller's leasing or management agents for the Property and which
relate to the Real Estate or the Improvements, (iii) all licenses, permits and
warranties, letters of credit and guaranties to the extent the same are
assignable, and all of Seller's rights under any governmental permits or
approvals, now in effect with respect to the Real Estate, Improvements and
Personal Property, and (iv) all assignable written contracts ("Contracts") in
effect at Closing (as hereinafter defined) in any way relating to the Property
(as hereinafter defined), including without limitation all equipment and other
personal property leases and all rights of Seller thereunder relating to
equipment or property located upon the Property, maintenance, repair, service
and pest control contracts (including but not limited to janitorial, elevator
and landscaping agreements), and other contracts pursuant to which services or
goods are provided to the Property, which will survive Closing and which
Purchaser elects to assume pursuant to Section 5.4(c) herein ("Intangible
Property"), and Seller shall pay any termination fees or penalties associated
with termination of any of the Contracts not approved by Purchaser.

 

1.2. Property Defined. The Real Estate, Improvements, Personal Property, Leases
and Intangible Property are sometimes collectively referred to herein as the
"Property."

 

1.3. Permitted Exceptions. The Property shall be conveyed subject to the matters
which are, or are deemed to be, Permitted Exceptions pursuant to Article II
hereof (herein referred to collectively as the "Permitted Exceptions").

 

1.4. Purchase Price. The purchase price for the Property shall be Twenty-Two
Million Seven Hundred Fifty Thousand Dollars ($22,750,000.00) ("Purchase
Price").

 

1.5. Payment of Purchase Price. The Purchase Price, as increased or decreased by
prorations and adjustments as herein provided, shall be payable in full at
Closing in cash by wire transfer of immediately available federal funds to a
bank account designated by Seller in writing to Purchaser prior to the Closing.

 

1.6. Earnest Money. Within three (3) business days following execution and
delivery of this Agreement, Purchaser shall deposit with Chicago Title Insurance
Company (the "Title Company"), having its office at 712 Main Street, Suite
2000E, Houston, Texas 77002, Attention: Reno Hartfiel (the "Escrow Agent"), the
sum of One Million Dollars ($1,000,000.00) (the "Earnest Money") in good funds,
either by certified bank or cashier's check or by federal wire transfer. The
Escrow Agent shall hold the Earnest Money in an interest-bearing account in
accordance with the terms and conditions of this Agreement. All interest
accruing on such sum shall become a part of the Earnest Money and shall be
distributed as Earnest Money in accordance with the terms of this Agreement. The
Earnest Money shall be applied to the Purchase Price at Closing unless otherwise
set forth herein. The Earnest Money shall become nonrefundable to Purchaser
immediately upon deposit unless otherwise expressly set forth in this Agreement.

 

1.7. Independent Contract Consideration. Upon the Effective Date, Purchaser
shall deliver to Seller a check in the amount of Fifty Dollars ($50.00) (the
"Independent Contract Consideration"), which amount Seller and Purchaser hereby
acknowledge and agree has been bargained for and agreed to as consideration for
Seller's execution and delivery of this Agreement. The Independent Contract
Consideration is in addition to and independent of any other consideration or
payment provided for in this Agreement, and is nonrefundable in all events.

 



PURHCASE AGREEMENTPage 2 

 

 

ARTICLE II.

TITLE AND SURVEY

 

2.1. Title Commitment. Seller has caused the Title Company to deliver to
Purchaser, at Seller's expense, (a) a title commitment ("Commitment") for an
owner's policy of title insurance issued by the Title Company in the amount of
the Purchase Price, and (b) legible copies of all instruments referenced in
Schedule B and Schedule C of the Commitment.

 

2.2. Survey. Seller has caused to be delivered to Purchaser, at Seller's
expense, the existing ALTA survey (the "Existing Survey") of the Real Estate and
Improvements. Purchaser shall, at its sole cost, be responsible for obtaining an
updated survey (the "Updated Survey," and together with the Existing Survey, the
"Survey").

 

2.3. Review of Commitment and Survey. Purchaser shall have fifteen (15) days
(the "Title Review Period") after the receipt of the last of the Commitment,
legible copies of all instruments referred to in Schedule B and Schedule C
thereof, and the Existing Survey to notify Seller in writing of such objections
as Purchaser may have to anything contained in the Commitment or the Existing
Survey; provided, however, that Purchaser shall not have the right to object to
any Permitted Exceptions described in Section 2.5 below. If Purchaser fails to
object in writing to any item contained in the Commitment or the Existing Survey
during the Title Review Period, Purchaser shall be deemed to have waived its
right to object to such item, and such item shall thereafter be deemed a
Permitted Exception. In the event that Purchaser objects to any item contained
in the Commitment or the Existing Survey within the Title Review Period (such
items being herein referred to as "Title Defects"), Seller shall notify
Purchaser in writing within five (5) days following the date of Purchaser's
notice of such Title Defects (the "Cure Period") that either (a) the Title
Defects have been, or will be at or prior to Closing, removed from the
Commitment or the Existing Survey, as the case may be, or (b) Seller has failed
to arrange to have the Title Defects removed.

 

2.4. Failure to Cure Title Defects. If upon the expiration of the Cure Period
Seller has not notified Purchaser that Seller has arranged to have the Title
Defects removed or if Seller notifies Purchaser that it will cure a Title Defect
but fails to do so, then Purchaser may elect (which election must be made in
writing within five (5) days following expiration of the Cure Period or, with
respect to Seller failing to cure a Title Defect within five (5) days of Seller
notifying Purchaser of its failure to cure) either: (a) to terminate this
Agreement, in which event the Earnest Money shall be returned to Purchaser as
Purchaser's sole remedy hereunder; or (b) to take title as it then is. If
Purchaser does not, within five (5) days after the expiration of the Cure
Period, send written notice to Seller of its election to terminate this
Agreement pursuant to clause (a) of the preceding sentence, then: (x) Purchaser
shall be deemed to have elected to take title as it then is without any
reduction in the Purchase Price; (y) all Title Defects not removed from the
Commitment or the Existing Survey will thenceforth be deemed Permitted
Exceptions; and (z) this Agreement shall remain in full force and effect.
Anything to the contrary in this Agreement notwithstanding, Seller shall have no
affirmative obligation hereunder to expend any funds or incur any liabilities in
order to cause any matters shown in the Commitment or the Existing Survey to be
removed, cured or insured over, except that Seller shall, at its sole cost and
expense, (i) pay or discharge any lien or encumbrance arising after the date
hereof and not created by or resulting from the acts of Purchaser and any
mortgages given by Seller and (ii) remove, cure or insure over any mechanic's
liens. In the event that Seller does not cure any lien or encumbrance that
Seller is obligated to cure pursuant to the terms of this Agreement, then
Purchaser may, at its option, cause the same to be insured or bonded over, in
which event one-half (1/2) of the costs incurred by Purchaser in connection
therewith shall be deducted from the Purchase Price at Closing.

 



PURHCASE AGREEMENTPage 3 

 

 

2.5. Other Permitted Exceptions. In addition to those matters shown in the
Commitment and the Existing Survey which become Permitted Exceptions pursuant to
Section 2.4 above, the following shall also be deemed to be Permitted
Exceptions: (a) the Leases; (b) current taxes and standby fees due and payable
for the year in which Closing occurs; (c) liens and encumbrances arising after
the date hereof to which Purchaser consents in writing; and (d) any liens or
encumbrances of a definite or ascertainable amount, provided that Seller causes
such liens or encumbrances to be insured around or released at Closing such that
same do not appear as an exception in the owner's title insurance policy issued
to Purchaser pursuant to the Commitment.

 

2.6. Owner Title Policy. Subject to the provisions of Section 2.4, on the
Closing Date Seller shall cause the Title Company to issue an owner's title
insurance policy at Seller's cost insuring fee simple title in Purchaser or its
designee(s) as of the Closing Date, in accordance with the Commitment, subject
only to the Permitted Exceptions; provided, however, that Seller shall have no
obligation to pay anything other than the basic premium for such title insurance
policy. If Purchaser desires to obtain a modification of the "survey exception"
or other modification or endorsement, same shall be at the sole expense of
Purchaser.

 

2.7. Expiration of Inspection Period. It is the intent of the parties that the
right granted to Purchaser to terminate this Agreement under Section 2.4(a)
shall expire upon the expiration of the Inspection Period, notwithstanding that
the Title Review Period, the Cure Period or any election period may extend
beyond the expiration of the Inspection Period. Accordingly, notwithstanding
anything contained herein to the contrary, if Purchaser has not terminated this
Agreement pursuant to Section 2.4(a) prior to the expiration of the Inspection
Period, then Purchaser shall no longer have any right to terminate this
Agreement under Section 2.4(a), and in such event Purchaser shall be bound to
accept title to the Property under the conditions specified in Sections 2.4(x),
2.4(y) and 2.4(z) above. Provided, however, the foregoing shall not limit,
reduce or otherwise constitute a waiver of (a) Seller's obligations to cure any
lien or encumbrance described in clause (i) or (ii) of Section 2.4, or (b)
Purchaser's right to terminate this Agreement under Section 2.8 with respect to
a New Title Defect.

 

2.8. New Title Defects. In the event that, prior to Closing, a revision of the
Title Commitment or the Updated Survey reveals an adverse matter objectionable
to Purchaser that was not previously disclosed to Purchaser prior to the
expiration of the Inspection Period and is not a Permitted Exception (a "New
Title Defect"), Purchaser may, on or prior to the Closing, send written notice
to Seller of such New Title Defect (it being agreed that if Purchaser fails to
object to the New Title Defect on or prior to the Closing, then such New Title
Defect shall thereafter be deemed a Permitted Exception). Seller shall notify
Purchaser in writing on or prior to the Closing that either (a) the New Title
Defect has been removed from the Commitment or the Updated Survey, as the case
may be, or (b) Seller has failed to arrange to have the New Title Defect
removed. If Seller has not removed the New Title Defect on or prior to the
Closing, then Purchaser may elect (which election must be made in writing on or
prior to Closing) either: (i) to terminate this Agreement as Purchaser's sole
remedy hereunder (in which event the Earnest Money shall be returned to
Purchaser); or (ii) to take title as it then is. If Purchaser does not, on or
prior to Closing, send written notice to Seller of its election to terminate
this Agreement pursuant to clause (i) of the preceding sentence, then (x)
Purchaser shall be deemed to have elected to take title as it then is without
any reduction in the Purchase Price; (y) the New Title Defect will thenceforth
be deemed a Permitted Exception; and (z) this Agreement shall remain in full
force and effect.

 



PURHCASE AGREEMENTPage 4 

 

 

ARTICLE III.

INSPECTION PERIOD

 

3.1. Property Documents. Seller has delivered to Purchaser through a secure
website and/or has made available to Purchaser at the Property, to the extent in
Seller's possession, the documents described on Exhibit B attached hereto and
made a part hereof for all purposes (the "Property Documents"). Purchaser shall,
if requested by Seller, execute instruments acknowledging receipt of the
Property Documents or any other document delivered or made available to
Purchaser in connection with the transaction contemplated hereby. During the
Inspection Period (as hereinafter defined), Purchaser may inspect the Property
Documents during normal business hours and may photocopy same at Purchaser's
expense. With respect to any environmental report or other report described in
Exhibit B which Seller delivers to Purchaser, Purchaser understands and agrees
that (a) such report shall be delivered to Purchaser for general information
purposes only, (b) Purchaser shall not have any right to rely on any report
received from Seller and will not rely thereon, but rather will rely on
inspections and reports performed by or on behalf of Purchaser, and (c) Seller
shall have absolutely no liability for any inaccuracy in or omission from any
report which it delivers to Purchaser.

 

3.2. Right of Inspection. Purchaser and its representatives (including
Purchaser's architects, engineers and consultants) shall have until 5 p.m.,
Dallas, Texas time on the Effective Date (the "Inspection Period"), the right to
examine the Property Documents and to make a physical inspection of the Property
(including the right to conduct such soil, engineering, environmental, hazardous
or toxic material, noise pollution, seismic or other physical test, study or
investigation as Purchaser may desire, provided, however, that Purchaser must
obtain Seller's consent, which may be withheld in Seller's sole discretion, to
any physically invasive testing or any testing involving sampling). In this
regard, Purchaser and its authorized agents and representatives shall be
entitled to enter upon the Property at all reasonable times during the
Inspection Period, upon reasonable prior oral or written notice to Seller and
while accompanied by a representative of Seller, subject to the rights of
tenants of the Property. All activities by Purchaser or its representatives
during the Inspection Period shall be coordinated through Seller's designated
representative, Jeff Carter, including, but not limited to, contact with
tenants, and Seller shall have the right to have a representative present during
any meetings with tenants. Notwithstanding the foregoing or anything contained
herein to the contrary, Purchaser shall have the right to contact Avelo
Mortgage, L.L.C. ("Avelo") via telephone without a Seller representative being
present. All inspections shall occur at reasonable times agreed upon by Seller
and Purchaser and shall be conducted so as not to unreasonably interfere with
use of the Property by Seller or tenants of the Property. In no event shall
Purchaser or its representatives perform any off-site testing. Purchaser will
use its best efforts to minimize any disruption or interference caused by any
such testing and will repair damage directly caused by such testing. Before and
during Purchaser inspections, Purchaser and each Purchaser representative
conducting any Purchaser inspection shall maintain workers' compensation
insurance in accordance with applicable law, and Purchaser, or the applicable
Purchaser representative conducting any Purchaser inspection, shall maintain (a)
commercial general liability insurance with limits of at least Three Million
Dollars ($3,000,000.00) for bodily or personal injury or death, (b) property
damage insurance in the amount of at least One Million Dollars ($1,000,000.00),
and (c) contractual liability insurance. Purchaser shall deliver to Seller
evidence of such workers' compensation insurance and a certificate evidencing
the commercial general liability, property damage and contractual liability
insurance before conducting any Purchaser inspection on the Property. Each such
insurance policy shall be written by a reputable insurance company having a
rating of at least "A+:VII" by Best's Rating Guide (or a comparable rating by a
successor rating service), and shall otherwise be subject to Seller's prior
reasonable approval. Purchaser shall indemnify, defend and hold Seller and the
Property harmless of and from any and all losses, liabilities, costs, expenses
(including, without limitation, reasonable attorneys' fees and costs of court),
damages, liens, claims (including, without limitation, mechanics' or
materialmen's liens or claims of liens), actions and causes of actions arising
from or relating to Purchaser's (or Purchaser's agents, employees or
representatives) entering upon the Property to test, study, investigate or
inspect the same or any part thereof, whether pursuant to this Section 3.2 or
otherwise, except to the extent arising solely from the negligence of Seller.
The foregoing indemnity of Purchaser shall expressly survive the Closing or the
earlier termination of this Agreement. Seller and Purchaser entered into that
certain Access and Due Diligence Agreement dated effective February 20, 2012
(the "Access Agreement"). The parties hereto agree that upon the full execution
of this Agreement, the terms of the Access Agreement shall be deemed expressly
expired and of no further force or effect.

 



PURHCASE AGREEMENTPage 5 

 

 

3.3. Right of Termination. Seller agrees that in the event Purchaser determines,
in its sole discretion, that the Property is not suitable for its purposes, for
any reason or no reason, then Purchaser shall have the right in its sole and
absolute discretion ("Purchaser's Termination Right") to terminate this
Agreement. Purchaser's Termination Right, under this Article III, shall be
exercisable only by sending written notice of termination (the "Notice of
Termination") to Seller prior to the expiration of the Inspection Period. In the
event that Purchaser timely exercises Purchaser's Termination Right, this
Agreement shall terminate and the Earnest Money shall be returned to Purchaser.
If Purchaser fails to send Seller a Notice of Termination prior to the
expiration of the Inspection Period, Purchaser shall be deemed to have approved
the Property Documents and the Property in all respects and Purchaser's
Termination Right shall automatically and irrevocably expire. Notwithstanding
anything the contrary contained herein, Purchaser acknowledges and agrees that
the Inspection Period shall expire at 5 p.m., Dallas, Texas time on the
Effective Date.

 



PURHCASE AGREEMENTPage 6 

 

 

3.4. VHA Lease Contingency. Notwithstanding anything to the contrary in this
Agreement, Purchaser's obligation to purchase the Property shall be contingent
on Purchaser entering into a lease with VHA, Inc. (the "VHA Lease Contingency")
for approximately 290,000 square feet of space on terms mutually acceptable to
VHA, Inc. and Purchaser (the "VHA Lease"). Purchaser shall be responsible for
all transaction costs associated with the VHA Lease, including, but not limited
to, tenant improvement costs, leasing commissions, if any, free rent,
Purchaser's attorneys' fees and required building capital requirements.
Purchaser shall use commercially reasonable efforts to enter into the VHA Lease,
and such lease will not be binding on Seller and will not become effective until
on or after the Closing Date. Such lease shall be finalized, executed and placed
into escrow with the Escrow Agent no later than five (5) business days prior to
the Closing Date (the "Contingency Expiration Date"). Purchaser shall have until
the Contingency Expiration Date to provide Seller with written notice that it
wishes to terminate the Agreement based solely on Purchaser's inability to enter
into the VHA Lease. Upon the earlier of the Contingency Expiration Date or upon
the placement of the VHA Lease in escrow with the Escrow Agent, Purchaser shall
no longer have the right to terminate this Agreement with respect to the VHA
Lease Contingency.

 

ARTICLE IV.

CLOSING

 

4.1. Time and Place. Notwithstanding anything to the contrary in this Agreement,
the consummation of the purchase and sale of the Property ("Closing") shall take
place at the office of the Escrow Agent, or, at Seller's option, at the office
of Seller's outside counsel, on, or at Purchaser's option, before August 22,
2012 (the "Closing Date"). Purchaser shall be entitled, at Purchaser's option,
to extend the Closing Date for an aggregate of two (2) thirty (30) day periods
upon delivering to the Title Company prior to the then scheduled Closing Date an
extension fee (each, an "Extension Fee") in the amount of Five Hundred Thousand
Dollars ($500,000.00) with respect to each such extension, which amount shall be
nonrefundable to Purchaser (except in the event of Seller's default) but shall
be applied against the Purchase Price at the Closing. At Closing, Seller and
Purchaser shall perform the obligations set forth in, respectively, Section 4.2
and Section 4.3 below, the performance of which obligations shall be concurrent
conditions.

 

4.2. Seller's Obligations at Closing. At Closing, Seller shall:

 

(a) deliver to Purchaser a Special Warranty Deed (the "Deed") in the form of
Exhibit C attached hereto and made a part hereof for all purposes, executed and
acknowledged by Seller and in recordable form, it being agreed that the
conveyance effected by the Deed shall be subject to the Permitted Exceptions;

 

(b) deliver to Purchaser a Bill of Sale in the form of Exhibit D attached hereto
and made a part hereof for all purposes (the "Bill of Sale") executed by Seller;

 

(c) join with Purchaser in the execution of an Assignment of Leases and Security
Deposits in the form of Exhibit E attached hereto and made a part hereof for all
purposes;

 



PURHCASE AGREEMENTPage 7 

 

 

(d) join with Purchaser in the execution of an Assignment and Assumption of
Intangible Property and Other Rights in the form of Exhibit F attached hereto
and made a part hereof for all purposes;

 

(e) join with Purchaser in the execution of letters to tenants at the Real
Estate in the form of Exhibit G attached hereto and made a part hereof for all
purposes;

 

(f) deliver to Purchaser an affidavit sworn by an officer of Seller in the form
of Exhibit H attached hereto and made a part hereof for all purposes (the
"FIRPTA Affidavit"), or in such other form as may be prescribed by federal
regulations;

 

(g) intentionally deleted;

 

(h) deliver to Purchaser possession of the Property.

 

(i) deliver evidence acceptable to the Title Company, authorizing the
consummation by Seller of the transaction contemplated hereby and the execution
and delivery of the closing documents on behalf of Seller;

 

(j) deliver to the Title Company an owner's affidavit in Seller's customary
form;

 

(k) deliver to Purchaser a current rent roll for the Property in the form of the
rent roll delivered to Purchaser during the Inspection Period; and

 

(l) deliver to Purchaser current accounts receivable and accounts payable
reports for the Property.

 

4.3. Purchaser's Obligations at Closing. At Closing, Purchaser shall:

 

(a) pay to Seller the Purchase Price in cash or immediately available funds, it
being agreed that the Earnest Money shall be delivered to Seller at Closing and
applied towards payment of the Purchase Price or the Earnest Money may be
returned to Purchaser, at Purchaser's election and Purchaser shall pay the
Purchase Price in full.

 

(b) join with Seller in execution of the instruments described in Sections
4.2(c) and 4.2(d);

 

(c) prepare and deliver to Seller and join with Seller in the execution of
letters to tenants at the Real Estate in the form of Exhibit G attached hereto
and made a part hereof for all purposes;

 

(d) deliver to Seller such evidence as Seller's counsel and/or the Title Company
may reasonably require as to the authority of the person or persons executing
documents on behalf of Purchaser.

 



PURHCASE AGREEMENTPage 8 

 

 

4.4. Prorations. Generally, except as otherwise provided herein, all prorations
provided herein shall be made as of the Closing Date, with Seller being
responsible for all such expenses, and entitled to all such income, that accrue
prior to the Closing Date, and with Purchaser being responsible for all such
expenses, and entitled to all such income, that accrue on and after the Closing
Date. The following adjustments to the Purchase Price paid hereunder shall be
made between Seller and Purchaser and shall be prorated (as applicable) on a per
diem basis as if Purchaser owned the Property for the entire day on the Closing
Date:

 

(a) All real estate taxes and installments of special assessments for the then
current tax period relating to the Property with respect to the calendar year of
Closing that have accrued or been assessed or are due and payable at or prior to
the Closing Date shall be paid by Seller. All other installments of special
assessments not yet assessed until after the Closing Date shall be paid by
Purchaser. If at the time of Closing the tax rate or the assessed valuation for
the current year has not yet been fixed, taxes shall be prorated based upon the
tax rate and the assessed valuation established for the previous tax year;
provided, however, that Seller and Purchaser agree that to the extent the actual
taxes for the current year differ from the amount so apportioned at Closing, the
parties hereto will make all necessary adjustments by appropriate payments
between themselves following the Closing, and this provision shall survive
Closing.

 

(b) Current rents, advance rentals (but only to the extent actually received by
Seller) and other income from the Property shall be prorated between Seller and
Purchaser at Closing based upon such amounts actually collected by Seller as of
the Closing Date. Rent which is unpaid or delinquent as of the Closing Date
shall not be prorated, but such unpaid or delinquent rent collected after the
Closing Date shall be delivered as follows: (i) if Seller collects any unpaid or
delinquent rent after the Closing Date, Seller shall deliver to Purchaser any
such rent relating to the Closing Date and any period thereafter within fifteen
(15) days after the receipt thereof, and (ii) if Purchaser collects any unpaid
or delinquent rent after the Closing Date, relating to a date prior to the
Closing Date, Purchaser shall deliver to Seller any such rent relating to the
period prior to the Closing Date within fifteen (15) days after the receipt
thereof, expressly subject, however, to the following sentence. Seller and
Purchaser agree that (A) all rent received by Seller after the Closing Date
shall be applied first to current rentals and then to delinquent rentals, if
any, in inverse order of maturity, and (B) all rent received by Purchaser after
the Closing Date shall be applied first to current rentals and then to
delinquent rentals, if any, in inverse order of maturity. Purchaser will make a
reasonable effort after Closing to collect all rents (including without
limitation the Pass Through Expenses and percentage rents described in Section
4.4(c) below) in the usual course of Purchaser's operation of the Property, but
Purchaser will not be obligated to institute any lawsuit or incur any expense to
collect delinquent rents.

 

(c) With respect to additional rent attributable to insurance, taxes, common
area maintenance and other operating expenses which are passed through to
tenants under the Leases (the "Pass Through Expenses") and as of the Closing
Date are unbilled or billed but not yet collected, Purchaser shall, upon
collection of such Pass Through Expenses, remit to Seller an amount equal to
that portion of Pass Through Expenses which accrued prior to the Closing Date,
and which have been already paid by Seller to third party vendors, expressly
subject, however, to the terms set forth below. With respect to Pass Through
Expenses which have not been billed to tenants as of the Closing Date, Purchaser
shall bill each tenant for same in accordance with each such tenant's Lease.
Notwithstanding the foregoing or anything to the contrary herein, all
Pass-Through Expenses received by Purchaser shall be first applied to current
estimated monthly Pass-Through Expenses billed to tenants and then to delinquent
estimated monthly Pass-Through Expenses billed to tenants, if any, in inverse
order of maturing. Purchaser shall prepare a reconciliation of the Pass-Through
expenses for Seller's approval at the end of the year in which Closing occurs.
To the extent any party is owed amounts pursuant to the reconciliation, the
other party shall promptly pay the same.

 



PURHCASE AGREEMENTPage 9 

 

 

(d) Charges under service agreements, utility charges for which Seller is
liable, and other operating expenses of the Property shall be prorated between
Seller and Purchaser at Closing. To the extent that information for any such
proration is not available at the Closing, the parties shall effect such
proration within the earlier of ninety (90) days after Closing or thirty (30)
days after the information first becomes available.

 

(e) Security deposits shall be transferred to Purchaser at Closing. Without
limiting the generality of the foregoing, Seller hereby assigns to Purchaser,
effective as of Closing, all rights of the beneficiary under that certain
Irrevocable Standby Letter of Credit No. CTCS-310220 dated February 2007, issued
by JPMorgan Chase Bank in the amount of Five Million Dollar ($5,000,000.00) (the
"LOC"). At Closing, Seller shall (i) deliver to Purchaser a copy of a Request
for a Full Transfer to JPMorgan Chase Bank, executed by Seller in the form
attached to the LOC, in order to effect the transfer of all rights of the
beneficiary under the LOC to Purchaser (or its designee) (the "LOC Transfer
Request"), and (ii) cause the Title Company to wire to JPMorgan Chase Bank
$1,000 from Seller’s proceeds for the transfer and related other fees required
in connection with the LOC Transfer Request. Seller shall cause the
fully-executed LOC Transfer Request and the original LOC to be delivered to
Purchaser promptly following the date of Closing (and in no event more than
thirty (30) days following the Closing) (the “LOC Transfer”). Prior to the
completion of the LOC Transfer, Seller shall not draw under, assign, transfer,
or further mortgage or encumber the LOC; provided, however, that, in the event
of a default by the tenant under the Avelo Lease, Seller shall draw under the
LOC as directed by Purchaser and immediately transfer any such amount drawn
under the LOC to Purchaser (a "LOC Draw"). Seller shall indemnify, defend, and
hold Purchaser harmless of, from and against any and all losses or damages
incurred by Purchaser arising from Seller’s failure to effect the LOC Transfer
or a LOC Draw requested by Purchaser as required under this Section 4.4(e). In
addition, Purchaser shall be entitled to pursue all remedies at law and/or in
equity to enforce Seller's obligations under this Section 4.4(e). Promptly upon
the LOC Transfer, Seller and Purchaser shall execute, or Purchaser shall cause
Purchaser’s designee to execute, and Purchaser shall deliver, or cause
Purchaser’s designee to deliver, to Avelo Mortgage, L.L.C. a tenant notice
letter substantially in the form of Exhibit G. The terms and provisions of this
Section 4.4(e) shall survive the Closing.

 

(f) Refundable cash or other refundable deposits posted with utility companies
or other entities in connection with the Property shall, at Sellers' option,
either be assigned to Purchaser and credited to Seller at Closing, or Seller
shall be entitled to receive and retain such refundable cash and deposits. The
terms and provisions of this Section 4.4(f) shall survive the Closing.

 



PURHCASE AGREEMENTPage 10 

 

 

(g) Purchaser shall be responsible for the payment of (i) all Tenant Inducement
Costs (as hereinafter defined) and leasing commissions which become due and
payable (whether before or after Closing) (A) as a result of any renewals or
expansions of existing Leases which occur between the Effective Date of this
Agreement and the Closing Date which have been approved (or deemed approved) in
writing by Purchaser, and (B) under any new Leases (including any amendments of
existing Leases) entered into between the Effective Date of this Agreement and
the Closing Date which have been approved (or deemed approved) by Purchaser; and
(ii) all Tenant Inducement Costs and leasing commissions which become due and
payable from and after the Closing Date; provided, however, that Purchaser shall
not be responsible for any Tenant Inducement Costs or leasing commissions in
connection with Leases in effect as of the Effective Date. Purchaser expressly
assumes the obligation for the payment of all Tenant Inducement Costs, leasing
commissions and free rent associated with the VHA Lease. If as of the Closing
Date Seller shall have paid any Tenant Inducement Costs or leasing commissions
for which Purchaser is responsible pursuant to the foregoing provisions,
Purchaser shall reimburse Seller therefor at Closing. Seller shall supply
invoices and statements for all such Tenant Inducement Costs and leasing
commissions to Purchaser on or prior to the Closing Date. For purposes hereof,
the term "Tenant Inducement Costs" means reasonable attorneys' fees and costs
incurred in connection with the preparation and negotiation of a new Lease or a
renewal or expansion of an existing Lease and any out-of-pocket payments
required under a Lease to be paid by the landlord thereunder to or for the
benefit of the tenant thereunder which is in the nature of a tenant inducement,
including specifically, without limitation, tenant improvement costs, lease
buyout costs, and moving, design, refurbishment and club membership allowances.
The term "Tenant Inducement Costs" shall not include loss of income resulting
from any free rental period, it being agreed that Seller shall bear the loss
resulting from any free rental period until the Closing Date and that Purchaser
shall bear such loss from and after the Closing Date.

 

(h) The Personal Property is included in this sale, without further charge.

 

(i) All prorations described in this Section 4.4 shall be effected by increasing
or decreasing, as appropriate, the amount of cash or other immediately available
funds to be paid by Purchaser to Seller at Closing. Except for the prorations
described in Sections 4.4(a) and 4.4(c) above, all prorations provided for
herein shall be final. The proration of taxes described in Section 4.4(a) above
shall be deemed final if no adjustment thereto is requested within one (1) year
after Closing.

 

4.5. Closing Costs. Seller shall pay (a) the fees of any counsel representing it
in connection with this transaction; (b) the basic premium for the Owner's
Policy of Title Insurance to be issued to Purchaser by the Title Company at
Closing (specifically excluding the additional premium chargeable for
modification of the survey exception or any endorsements, which expense shall be
borne by Purchaser); (c) the cost of the Existing Survey; (d) the fees for
recording the Deed; and (e) one-half (½) of any escrow fee which may be charged
by the Title Company. Purchaser shall pay (w) the fees of any counsel
representing Purchaser in connection with this transaction; (x) the cost of the
Updated Survey; (y) the additional premium chargeable for modification of the
survey exception or any endorsements, if such modification or endorsements are
desired by Purchaser; and (z) one-half (½) of any escrow fees charged by the
Title Company. All other costs and expenses incident to this transaction and the
closing thereof shall be paid by the party incurring same.

 



PURHCASE AGREEMENTPage 11 

 

 

4.6. Delivery of Documents. Immediately after Closing, Seller shall direct the
manager of the Property to make available at the offices of such manager all
books and records of account, contracts, leases and leasing correspondence,
receipts for deposits, unpaid bills and other papers or documents which pertain
to the operation of the Property together with all advertising materials,
booklets, keys and other items, if any, used in the operation of the Property.
Seller makes no representations regarding the existence or adequacy of such
documents or items for use in management or operation of the Property. The
foregoing shall not include the separate books, records, correspondence and
other documentation of Seller located at its offices, nor shall it include any
computer software or computer programs used by the manager of the Property or
Seller in connection with the Property, it being understood and agreed that the
foregoing items are not part of the "Property" to be conveyed to Purchaser
hereunder. After the Closing, Seller shall, upon reasonable written notice to
Purchaser, have the right to inspect the books and records of the Property to
verify that Purchaser is remitting to Seller all amounts to be remitted to
Seller according to the terms of this Agreement, and for any other reasonable
purpose related to Seller's prior ownership of the Property, and this provision
shall survive Closing.

 

4.7. Preservation of Right to Contest. Seller reserves the right to contest
after Closing taxes and assessments with respect to the Property and interest or
penalties pertaining thereto, to the extent same are applicable to periods prior
to Closing or to assign such contest to Purchaser, and Seller shall be entitled
to any refunds made with respect to such contested taxes. All taxes imposed
because of a change of use or ownership of the Property after or in connection
with the Closing shall be for the account of Purchaser, and Purchaser shall
indemnify and hold Seller harmless of, from and against any and all costs,
damages, expenses, claims, or liability arising from the imposition of any such
taxes. The provisions of this Section shall survive the Closing.

 

ARTICLE V.

REPRESENTATIONS, WARRANTIES, AND COVENANTS

 

5.1. Representations and Warranties of Seller. As of the Effective Date, Seller
represents and warrants to Purchaser as follows (which representations and
warranties are made on the Effective Date and shall automatically be remade as
of the Closing Date):

 

(a) Seller is organized, validly existing and in good standing under the laws of
the state of its formation. Seller has the limited liability company or
appropriate entity right, power and authority to sell and convey the Property as
provided in this Agreement and to carry out Seller's obligations hereunder. The
individuals executing this Agreement on behalf of Seller have the right, power
and authority to do so and this Agreement constitutes the legal, valid and
binding obligation of Seller.

 



PURHCASE AGREEMENTPage 12 

 

 

(b) To Seller's knowledge, the execution and delivery of this Agreement and the
consummation of the transaction contemplated hereby will not result in any
breach of the terms, conditions or constitute a default under any instrument or
obligation to which Seller is now a party.

 

(c) Seller is not a "foreign person" as defined in Section 1445 of the Internal
Revenue Code of 1986, as amended, and any related regulations.

 

(d) There are no parties in possession of any portion of the Property except
Seller, Seller's affiliates and Tenants under the Leases or any subleases,
parking leases or rooftop leases.

 

(e) The documents heretofore or hereafter delivered or otherwise made available
for viewing to Purchaser prior to Closing include true and complete copies of
the Leases used by Seller and Seller's property manager in the day-to-day
operation and management of the Property and the current rent roll used by
Seller and Seller's property manager in the operation of the Property. Schedule
5.1(e) sets forth the leases in effect with respect to the Property as of the
Effective Date.

 

(f) To Seller's knowledge, Seller has received no material written notice
claiming violation of any federal, state, county or municipal law, ordinance,
order, regulation or requirement affecting any portion of the Property from any
governmental entity that has not been corrected.

 

(g) To Seller's knowledge, there is no litigation, dispute, action, suit,
proceeding, claim or governmental investigation existing, pending or threatened
against the Property or any portion thereof.

 

(h) To Seller's knowledge, there is no pending or threatened, condemnation or
similar proceeding affecting the Property or any portion thereof.

 

(i) To Seller's knowledge, (i) all leasing commissions which are attributable to
the current term of the Leases existing as of the Effective Date have been paid
in full except as set forth on Schedule 5.1(i), (ii) there are no leasing and
brokerage commissions or other similar compensations required with respect to,
or on account of, any Lease extensions or renewals thereof that will be payable
after Closing except as set forth on Schedule 5.1(i), and (iii) there are no
commission agreements pertaining to any such Lease extensions or renewals that
will be binding on Purchaser after Closing except as set forth on Schedule
5.1(i).

 

(j) Seller is not a person with whom Purchaser is prohibited from engaging in
this transaction due to any United States government embargos, sanctions, or
terrorism or money laundering laws, including, without limitation, due to Seller
being (1) subject to United States government embargos or sanctions, (2) in
violation of terrorism or money laundering laws, or (3) listed on a published
United States government list (e.g., Specially Designated Nationals and Blocked
Persons List maintained by the Office of Foreign Assets Control or other lists
of similar import).

 



PURHCASE AGREEMENTPage 13 

 

 

(k) All Personal Property set forth on Schedule 1.1(c) is owned by Seller free
and clear of all liens, security interests, and encumbrances.

 

(l) To Seller's knowledge, the rent roll provided to Purchaser and the rent roll
to be delivered at the Closing each are true, correct and complete in all
material respects as of the respective dates thereof.

 

(m) Seller has not given or received written notice of any event of default
under the Leases or Contracts.

 

(n) To Seller's knowledge, (i) Seller has not received any written notice of
default from the tenant (or any occupant) under the Avelo Lease or any written
notice of a default from the Las Colinas Association with respect to the
Property; and (ii) Seller is not aware of any event that with the giving of
notice or the passage of time would cause Seller, as landlord, to deliver a
notice of default to the tenant (or any occupant) under the Avelo Lease.

 

5.2. Notice of Breach.

 

(a) To the extent that, before the expiration of the Inspection Period,
Purchaser obtains actual knowledge or is deemed to know that Seller's
representations and warranties are inaccurate, untrue or incorrect in any way,
such representations and warranties shall be deemed modified to reflect such
actual or deemed knowledge as of the end of the Inspection Period. For purposes
hereof, Purchaser shall be deemed to know all information set forth in the
written materials delivered or made available to Purchaser in respect of the
Property.

 

(b) If after the expiration of the Inspection Period but prior to the Closing,
Purchaser first obtains actual knowledge that any of the representations or
warranties made herein by Seller are untrue, inaccurate or incorrect in any
material respect, Purchaser shall give Seller written notice thereof within five
(5) days after obtaining such actual knowledge (but, in any event, prior to the
Closing). In such event, Seller shall have the right (but not the obligation) to
attempt to cure such misrepresentation or breach and shall, at its option, be
entitled to a reasonable adjournments of the Closing (not to exceed thirty (30)
days) for the purpose of such cure. If Seller elects to attempt to so cure but
is unable to so cure any misrepresentation or breach of warranty, then
Purchaser, as its sole remedy for any and all such materially untrue, inaccurate
or incorrect representations or warranties, shall elect either (i) to waive such
misrepresentations or breaches of representations and warranties and consummate
the transaction contemplated hereby without any reduction of or credit against
the Purchase Price except as may be agreed by the parties hereto, or (ii) if
Purchaser first obtained actual knowledge of such material misrepresentation or
breach of warranty after the end of the Inspection Period, to terminate this
Agreement in its entirety by written notice given to Seller on the Closing Date,
in which event this Agreement shall be terminated, the Earnest Money shall be
returned to Purchaser, and thereafter neither party shall have any further
rights or obligations hereunder except as provided in any section hereof that by
its terms expressly provides that it survives any termination of this Agreement.

 



PURHCASE AGREEMENTPage 14 

 

 

5.3. Survival of Representations. It is the intent of Seller and Purchaser that
the representations and warranties made by Seller in Section 5.1 above (the
"Seller Obligations") shall survive Closing for a period of one (1) year after
the date of Closing. Accordingly, Purchaser and Seller hereby agree that,
notwithstanding any provision of this Agreement or any provision of law to the
contrary, any action which may be brought under this Agreement by Purchaser
against Seller for breach of any Seller Obligations shall be forever barred
unless Purchaser (a) delivers to Seller no later than one (1) year after the
date of Closing a written notice of its claim setting forth in reasonable detail
the factual basis for such claim and Purchaser's good faith estimate of its
damages arising out of such claim, and (b) files a complaint or petition against
Seller alleging such claim in an appropriate state or federal court in Dallas
County, Texas, no later than two (2) years after the date of Closing. In no
event shall Seller be liable after the date of Closing for its breach of any
Seller Obligations if such breach was actually known to Purchaser prior to the
completion of Closing. With respect to any matter constituting breach of a
Seller Obligation, Purchaser may, but shall not be obligated to, first seek any
available recovery under any insurance policies, service contracts and Leases
prior to seeking recovery from Seller, and Seller shall not be liable to
Purchaser if Purchaser's claim is satisfied from such insurance policies,
service contracts or Leases. Seller's liability for breach of any Seller
Obligations shall be limited as follows: (i) Seller shall have liability for
breach of Seller Obligations only if the valid claims for all such breaches
collectively aggregate more than Twenty-Five Thousand Dollars ($25,000.00), in
which event the full amount of such claims shall be actionable, and (ii)
Seller's aggregate liability to Purchaser for breaches of the Seller Obligations
shall not exceed the amount of Five Hundred Thousand Dollars ($500,000.00) (the
"Cap"), it being agreed that in no event shall Seller's aggregate liability for
such breaches exceed the amount of the Cap.

 

5.4. Covenants of Seller. Seller hereby covenants as follows:

 

(a) Between the Effective Date and the Closing Date, Seller shall maintain the
Property in its present condition, ordinary wear and tear excepted;

 

(b) Between the Effective Date and the Closing Date, Seller shall maintain all
casualty, liability and hazard insurance currently in force with respect to the
Property; and

 

(c) Between the Effective Date and the Closing Date, Seller shall lease,
operate, manage and enter into contracts with respect to the Property, in the
same manner done by Seller prior to the date hereof, maintaining present
services and sufficient supplies and equipment for the operation and maintenance
of the Property in the same manner as prior to the date hereof; provided,
however, that Seller shall not enter into any service contract that cannot be
terminated within thirty (30) days notice. Seller shall terminate, by giving
notice at Closing, any service contracts that Purchaser does not elect to assume
(which election shall be made in writing by Purchaser to Seller on or prior to
the expiration of the Inspection Period), provided that Seller shall be
responsible for any termination fees incurred in connection with the same.
Seller will perform and discharge its material obligations under the Leases and
Contracts. After the expiration of the Inspection Period, Seller shall not
extend the term of or terminate the Avelo Lease without Purchaser's reasonable
approval.

 



PURHCASE AGREEMENTPage 15 

 

 

(d) A copy of each Lease presented to Seller between the expiration of the
Inspection Period and the Closing Date for its approval and execution will be
submitted to Purchaser prior to execution by Seller. Purchaser agrees to notify
Seller in writing within ten (10) business days after its receipt of each such
Lease of either its approval or disapproval thereof, including all Tenant
Inducement Costs and leasing commissions to be incurred in connection therewith.
In the event Purchaser informs Seller that Purchaser does not approve any such
Lease, which approval shall not be unreasonably withheld, Seller shall have the
option to cancel this Agreement by written notice thereof to Purchaser within
five (5) business days after Seller's receipt of written notice of Purchaser's
disapproval of any such Lease, and upon refund and payment of the Earnest Money
to Purchaser, neither party shall have any further liability or obligation
hereunder. In the event Purchaser fails to notify Seller in writing of its
approval or disapproval of any such Lease within the ten-day period for such
purpose set forth above, such failure shall be deemed the approval by Purchaser
of such Lease. At Closing, Purchaser shall reimburse Seller for any Tenant
Inducement Costs or leasing commissions incurred by Seller pursuant to a new
Lease approved (or deemed approved) by Purchaser.

 

(e) Seller shall neither transfer nor remove any Personal Property or fixtures
listed on Schedule 1.1(c) from the Property, except for any of such Personal
Property as is replaced by Seller by an article of equal suitability and value,
free and clear of any lien or security interest.

 

(f) Seller shall give Purchaser prompt notice of (i) any written notice of
litigation filed against the Property, (ii) any written notice of a material
special assessment from a governmental entity against the Property, and (iii)
any material written notice from the tenant under the Avelo Lease and/or any
other occupant of the space covered by such lease.

 

5.5. Actual Knowledge of Seller. All references in this Agreement to the "actual
knowledge" of Seller or "to Seller's knowledge" shall refer only to the actual
knowledge of the Designated Employee (as hereinafter defined) of the Dallas,
Texas office of Seller and shall not be construed to refer to the knowledge of
any other officer, agent or employee of Seller or any affiliate of Seller or to
impose upon such Designated Employee any duty to investigate the matter to which
such actual knowledge, or the absence thereof, pertains. As used herein, the
term "Designated Employee" shall refer to Mark Flynt, an employee of Seller who
has responsibility for overseeing the management of the Property, among other
assets of Seller. Seller represents and warrants to Purchaser that the
Designated Employee is the agent or representative of Seller with the greatest
supervisory authority with respect to the Property.

 

5.6. Covenants of Purchaser. Purchaser hereby covenants as follows:

 

(a) During the Inspection Period, Purchaser shall obtain a "Phase I"
environmental report prepared for and at the expense of Purchaser with respect
to the Property by an environmental consultant selected by Purchaser.

 

(b) If requested to do so by Seller in writing, at Closing (or upon termination
of this Agreement prior to Closing), Purchaser shall deliver to Seller copies of
any environmental reports, engineering reports, structural reports or other due
diligence materials prepared by third parties obtained by Purchaser with respect
to the Property.

 



PURHCASE AGREEMENTPage 16 

 

 

(c) Purchaser is currently in compliance with, and shall at all times during the
term of this Agreement (including any extension thereof) remain in compliance
with, the regulations of OFAC and any statute, executive order (including the
September 24, 2001, Executive Order Blocking Property and Prohibiting
Transactions with Persons Who Commit, Threaten to Commit, or Support Terrorism),
or other governmental action relating thereto.

 

5.7. Tenant Estoppels. Prior to the Effective Date, Seller delivered to
Purchaser an estoppel certificate executed by Avelo, a copy of which is attached
hereto as Exhibit I and made a part hereof for all purposes (the "Avelo Estoppel
Certificate"). The parties hereby acknowledge that Purchaser has accepted the
Avelo Estoppel Certificate.

 

ARTICLE VI.

DEFAULT; REMEDIES

 

6.1. Default of Purchaser. In the event Purchaser fails to perform its
obligations pursuant to this Agreement for any reason except failure by Seller
to perform hereunder or the permitted termination hereof by Purchaser or Seller
in accordance with the express provisions hereof, Seller shall be entitled, as
its sole remedy, to terminate this Agreement and recover the Earnest Money as
liquidated damages and not as a penalty, in full satisfaction of claims against
Purchaser hereunder. Seller and Purchaser agree that Seller's damages resulting
from Purchaser's default are difficult, if not impossible, to determine and that
the Earnest Money is a fair estimate of those damages which has been agreed to
in an effort to cause the amount of said damages to be certain. In the event of
Purchaser's default and notwithstanding anything in this Section 6.1 to the
contrary, Seller shall have all remedies available at law or in equity in the
event Purchaser or any party related to or affiliated with Purchaser is
asserting any claims or right to the Property that would otherwise delay or
prevent Seller from having clear, indefeasible and marketable title to the
Property.

 

6.2. Default of Seller. In the event Seller fails to perform its obligations
pursuant to this Agreement for any reason except failure by Purchaser to perform
hereunder or the permitted termination hereof by Purchaser or Seller in
accordance with the express provisions hereof, Purchaser may either (i)
terminate this Agreement by giving Seller timely written notice of such election
prior to or at Closing, in which event Purchaser shall be entitled to receive
back the Earnest Money (together with all interest earned thereon) or (ii) seek
specific performance; provided, however, if specific performance is not an
available remedy of Purchaser due to Seller intentionally selling the Property
to a third party purchaser and Purchaser is not in default under this Agreement,
then Purchaser may pursue a claim against Seller for damages. The remedies set
forth in this Section 6.2 shall be the sole and exclusive remedies available to
Purchaser for Seller's failure to close the transaction which is the subject of
this Agreement in accordance with the provisions of this Agreement.

 



PURHCASE AGREEMENTPage 17 

 

 

6.3. Post-Closing Remedies. Notwithstanding the provisions of Sections 6.1 and
6.2 above, in the event that after the termination of this Agreement or after
Closing, as the case may be, a party (the "Defaulting Party") breaches an
obligation hereunder which is expressly stated herein to survive the termination
of this Agreement or Closing, as the case may be, the Defaulting Party shall be
liable to the other party (the "Non-Defaulting Party") for the direct, actual
damages incurred by the Non-Defaulting Party as a direct result of such breach.
In no event shall the Non-Defaulting Party be entitled to recover from the
Defaulting Party any punitive, consequential or speculative damages.

 

ARTICLE VII.

RISK OF LOSS

 

7.1. Minor Damage. In the event of loss or damage to the Property or any portion
thereof (the "premises in question") which is not "major" (as hereinafter
defined), this Agreement shall remain in full force and effect provided Seller,
at Seller's option, (i) performs any necessary repairs at Seller's sole cost and
expense; (ii) assigns to Purchaser all of Seller's right, title and interest to
any claims and proceeds Seller may have with respect to any casualty insurance
policies (with a credit to Purchaser for any deductible) or condemnation awards
relating to the premises in question; or (iii) reduces the cash portion of the
Purchase Price in an amount equal to the cost of such repairs, Seller thereby
retaining all of Seller's right, title and interest to any claims and proceeds
Seller may have with respect to any casualty insurance policies or condemnation
awards relating to the premises in question. In the event that Seller elects to
perform repairs upon the Property, Seller shall use commercially reasonable
efforts to complete such repairs promptly and the date of Closing shall be
extended a reasonable time in order to allow for the completion of such repairs.

 

7.2. Major Damage. In the event of a "major" loss or damage, either Seller or
Purchaser may terminate this Agreement by written notice to the other party, in
which event the Earnest Money shall be returned to Purchaser. If neither Seller
nor Purchaser elects to terminate this Agreement within ten (10) days after
Seller sends Purchaser written notice of the occurrence of major loss or damage,
then Seller and Purchaser shall be deemed to have elected to proceed with
Closing, in which event Seller shall, at Seller's option, either (a) perform any
necessary repairs at Seller's sole cost and expense, or (b) assign to Purchaser
all of Seller's right, title and interest to any claims and proceeds Seller may
have with respect to any casualty insurance policies (with a credit to Purchaser
for any deductible) or condemnation awards relating to the premises in question.
In the event that Seller elects to perform repairs upon the Property, Seller
shall use reasonable efforts to complete such repairs promptly and the date of
Closing shall be extended a reasonable time in order to allow for the completion
of such repairs. Upon Closing, full risk of loss with respect to the Property
shall pass to Purchaser. For purposes of Sections 7.1 and 7.2, "major" loss or
damage refers to the following: (i) loss or damage to the Property or any
portion thereof such that the cost of repairing or restoring the premises in
question to a condition substantially identical to that of the premises in
question prior to the event of damage would be, in the certified opinion of a
mutually acceptable architect, equal to or greater than One Million Dollars
($1,000,000.00), (ii) any loss due to a condemnation which permanently and
materially impairs the current use of the Property, (ii) an event that permits
the termination of the Avelo Lease, or (iii) any loss which would take longer
than eighteen (18) months to repair or restore the premises in question.

 



PURHCASE AGREEMENTPage 18 

 

 

7.3. Uniform Vendor and Purchaser Risk Act Not Applicable. It is the express
intent of the parties hereto that the provisions of Sections 7.1 and 7.2 govern
the rights of the parties in the event of damage to or condemnation of the
Property and that the Uniform Vendor and Purchaser Risk Act (Section 5.007 of
the Texas Property Code) not apply to this Agreement.

 

ARTICLE VIII.

DISCLAIMERS AND WAIVERS

 

8.1. No Reliance on Documents. Except as expressly stated herein, Seller makes
no representation or warranty as to the truth, accuracy or completeness of any
materials, data or information delivered by Seller to Purchaser in connection
with the transaction contemplated hereby (including specifically, without
limitation, the Property Documents). Purchaser acknowledges and agrees that all
materials, data and information delivered by Seller to Purchaser in connection
with the transaction contemplated hereby (including specifically, without
limitation, the Property Documents) are provided to Purchaser as a convenience
only and that any reliance on or use of such materials, data or information by
Purchaser shall be at the sole risk of Purchaser, except as otherwise expressly
stated herein. Without limiting the generality of the foregoing provisions, if
any budget or similar document is delivered by Seller to Purchaser, Seller makes
no representation or warranty as to the accuracy thereof, nor shall any such
document be construed to impose upon Seller any duty to spend the amounts set
forth in such budget or other document.

 

8.2. Disclaimers. EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, IT IS
UNDERSTOOD AND AGREED THAT SELLER IS NOT MAKING AND HAS NOT AT ANY TIME MADE ANY
WARRANTIES OR REPRESENTATIONS OF ANY KIND OR CHARACTER, EXPRESS OR IMPLIED, WITH
RESPECT TO THE PROPERTY, INCLUDING, BUT NOT LIMITED TO, ANY WARRANTIES OR
REPRESENTATIONS AS TO HABITABILITY, MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, TITLE (OTHER THAN SELLER'S WARRANTY OF TITLE TO BE SET FORTH IN THE
DEED), ZONING, TAX CONSEQUENCES, PHYSICAL OR ENVIRONMENTAL CONDITION, UTILITIES,
OPERATING HISTORY OR PROJECTIONS, VALUATION, GOVERNMENTAL APPROVALS, THE
COMPLIANCE OF THE PROPERTY WITH GOVERNMENTAL LAWS, THE TRUTH, ACCURACY OR
COMPLETENESS OF THE PROPERTY DOCUMENTS OR ANY OTHER INFORMATION PROVIDED BY OR
ON BEHALF OF SELLER TO PURCHASER, OR ANY OTHER MATTER OR THING REGARDING THE
PROPERTY. PURCHASER ACKNOWLEDGES AND AGREES THAT UPON CLOSING SELLER SHALL SELL
AND CONVEY TO PURCHASER AND PURCHASER SHALL ACCEPT THE PROPERTY "AS IS, WHERE
IS, WITH ALL FAULTS," EXCEPT TO THE EXTENT EXPRESSLY PROVIDED OTHERWISE IN THIS
AGREEMENT. EXCEPT FOR EXPRESS WARRANTIES SET FORTH IN THIS AGREEMENT, PURCHASER
HAS NOT RELIED AND WILL NOT RELY ON, AND SELLER IS NOT LIABLE FOR OR BOUND BY,
ANY EXPRESS OR IMPLIED WARRANTIES, GUARANTIES, STATEMENTS, REPRESENTATIONS OR
INFORMATION PERTAINING TO THE PROPERTY OR RELATING THERETO MADE OR FURNISHED BY
SELLER, THE MANAGER OF THE PROPERTY, OR ANY REAL ESTATE BROKER OR AGENT
REPRESENTING OR PURPORTING TO REPRESENT SELLER, TO WHOMEVER MADE OR GIVEN,
DIRECTLY OR INDIRECTLY, VERBALLY OR IN WRITING, UNLESS SPECIFICALLY SET FORTH IN
THIS AGREEMENT. PURCHASER REPRESENTS TO SELLER THAT PURCHASER HAS CONDUCTED, OR
WILL CONDUCT PRIOR TO CLOSING, SUCH INVESTIGATIONS OF THE PROPERTY, INCLUDING
BUT NOT LIMITED TO, THE PHYSICAL AND ENVIRONMENTAL CONDITIONS THEREOF, AS
PURCHASER DEEMS NECESSARY TO SATISFY ITSELF AS TO THE CONDITION OF THE PROPERTY
AND THE EXISTENCE OR NONEXISTENCE OR CURATIVE ACTION TO BE TAKEN WITH RESPECT TO
ANY HAZARDOUS OR TOXIC SUBSTANCES ON OR DISCHARGED FROM THE PROPERTY, AND WILL
RELY SOLELY UPON SAME AND NOT UPON ANY INFORMATION PROVIDED BY OR ON BEHALF OF
SELLER OR ITS AGENTS OR EMPLOYEES WITH RESPECT THERETO, OTHER THAN SUCH
REPRESENTATIONS, WARRANTIES AND COVENANTS OF SELLER AS ARE EXPRESSLY SET FORTH
IN THIS AGREEMENT. UPON CLOSING, PURCHASER SHALL ASSUME THE RISK THAT ADVERSE
MATTERS, INCLUDING BUT NOT LIMITED TO, CONSTRUCTION DEFECTS AND ADVERSE PHYSICAL
AND ENVIRONMENTAL CONDITIONS, MAY NOT HAVE BEEN REVEALED BY PURCHASER'S
INVESTIGATIONS, AND PURCHASER, UPON CLOSING, SHALL BE DEEMED TO HAVE WAIVED,
RELINQUISHED AND RELEASED SELLER FROM AND AGAINST ANY AND ALL CLAIMS, DEMANDS,
CAUSES OF ACTION (INCLUDING CAUSES OF ACTION IN TORT), LOSSES, DAMAGES,
LIABILITIES, COSTS AND EXPENSES (INCLUDING ATTORNEYS' FEES AND COURT COSTS) OF
ANY AND EVERY KIND OR CHARACTER, KNOWN OR UNKNOWN, WHICH PURCHASER MIGHT HAVE
ASSERTED OR ALLEGED AGAINST SELLER AT ANY TIME BY REASON OF OR ARISING OUT OF
ANY CONSTRUCTION DEFECTS, PHYSICAL CONDITIONS, VIOLATIONS OF ANY APPLICABLE LAWS
(INCLUDING ANY ENVIRONMENTAL LAWS) AND ANY AND ALL OTHER ACTS, OMISSIONS,
EVENTS, CIRCUMSTANCES OR MATTERS REGARDING THE PROPERTY; PROVIDED, HOWEVER, THAT
THE FOREGOING PROVISION SHALL NOT BE CONSTRUED TO LIMIT ANY REMEDY PROVIDED TO
PURCHASER UNDER SECTION 6.3 OF THIS AGREEMENT.

 



PURHCASE AGREEMENTPage 19 

 

 

8.3. Waivers of Deceptive Trade Practices Act. Purchaser acknowledges and
agrees, on its own behalf and on behalf of its assigns and successors, that the
Texas Deceptive Trade Practices — Consumer Protection Act, Subchapter E of
Chapter 17 of the Texas Business and Commerce Code (the "DTPA"), is not
applicable to this transaction. Accordingly, Purchaser's rights and remedies
with respect to this transaction, and with respect to all acts or practices of
the other, past, present or future, in connection with this transaction, shall
be governed by legal principles other than the DTPA. In furtherance thereof,
Purchaser agrees as follows:

 

(a) Purchaser represents that it is a business consumer and that it seeks to
acquire by purchase or lease the goods or services that are the subject of this
Agreement for commercial or business use. Purchaser further represents that it
has knowledge and experience in financial and business matters that enable it to
evaluate the merits and risks of the business transaction that is the subject of
this Agreement. Purchaser also represents that it is not in a significantly
disparate bargaining position in relation to Seller.

 

PURHCASE AGREEMENTPage 20 

 

 



(b) Purchaser represents that it has been represented by legal counsel in
seeking or acquiring the goods or services that are the subject of this
Agreement and that the transaction contemplated by this Agreement does not
involve the purchase or lease of a family residence occupied or to be occupied
as the residence of Purchaser. Purchaser shall cause its legal counsel to sign
this Agreement in the space provided below for the purpose of complying with
Section 17.42(a)(3) of the DTPA.

 

(c) Purchaser agrees, on its own behalf and on behalf of its assigns and
successors, that all of its rights and remedies under the DTPA are WAIVED AND
RELEASED, including specifically, without limitation, all rights and remedies
resulting from or arising out of any and all acts or practices of Seller in
connection with this transaction, whether such acts or practices occur before or
after the execution of this Agreement; provided, however, notwithstanding
anything to the contrary herein, in accordance with Section 17.42 of the DTPA,
Purchaser does not waive Section 17.555 of the DTPA.

 

8.4. Effect and Survival of Disclaimers. Seller has informed Purchaser that the
compensation to be paid to Seller for the Property has been decreased to take
into account that the Property is being sold subject to the provisions of this
Article VIII. Seller and Purchaser agree that the provisions of this Article
VIII shall survive Closing.

 

ARTICLE IX.

MISCELLANEOUS

 

9.1. Broker. Seller and Purchaser represent each to the other that each has had
no dealings with any broker, finder or other party concerning Purchaser's
purchase of the Property except Jones Lang LaSalle and James C. Leslie (or his
designee) provided that the total fee payable to James C. Leslie and any
designee shall not exceed one percent (1%) of the Purchase Price ("Brokers"). If
(and only if) the transaction that is the subject of this Agreement is
consummated, Seller shall pay a commission to Brokers pursuant to separate
written agreements between Seller and Brokers. Seller and Purchaser each hereby
agree to indemnify and hold the other harmless from all loss, cost, damage or
expense (including reasonable attorney's fees) incurred by the other as a result
of any claim arising out of the acts of the indemnifying party (or others on its
behalf) for a commission, finder's fee or similar compensation made by any
broker, finder or any party who claims to have dealt with such party except
Brokers. The foregoing representations and warranties contained in this Section
shall survive the Closing. The Texas Real Estate License Act requires written
notice to Purchaser that it should have an attorney examine an abstract of title
to the property being purchased or obtain a title insurance policy. Notice to
that effect is, therefore, hereby given to Purchaser.

 

9.2. ERISA. Purchaser represents that Purchaser is not an employee benefit plan
or a governmental plan or a party in interest of either such a plan, and that
the funds being used to acquire the Property are not plan assets or subject to
state laws regulating investments of and fiduciary obligations with respect to a
governmental plan. As used herein, the terms "employee benefit plan," "party in
interest," "plan assets" and "governmental plan" shall have the respective
meanings assigned to such terms in ERISA, and the term "ERISA" shall mean the
Employee Retirement Income Security Act of 1974, as amended, and the regulations
promulgated in connection therewith. Upon the request of Seller, Purchaser shall
deliver to Seller at Closing a certificate stating that the foregoing
representations are true and correct and containing an agreement by Purchaser to
indemnify Seller against any inaccuracy in such representations. The foregoing
covenants shall survive Closing.

 



PURHCASE AGREEMENTPage 21 

 

 

9.3. Assignment. Purchaser may not assign its rights under this Agreement to
anyone other than a Permitted Assignee (as hereinafter defined) without first
obtaining Seller's written approval which may be given or withheld in Seller's
sole discretion. Subject to the conditions set forth in this Section 9.3,
Purchaser may assign its rights under this Agreement to a Permitted Assignee
without the prior written consent of Seller. In the event that Purchaser desires
to assign its rights under this Agreement to a Permitted Assignee, Purchaser
shall send written notice to Seller prior to the effective date of such
assignment stating the name and, if applicable, the constituent persons or
entities of the Permitted Assignee. Such assignment shall not become effective
until such Permitted Assignee executes an instrument reasonably satisfactory to
Seller in form and substance whereby the Permitted Assignee expressly assumes
each of the obligations of Purchaser under this Agreement, including
specifically, without limitation, all obligations concerning the Earnest Money.
No assignment shall release or otherwise relieve Purchaser from any obligations
hereunder. For purposes of this Section 9.3, the term "Permitted Assignee" shall
mean an affiliate or subsidiary of Fairways JC Central, LLC or a special purpose
entity formed by Fairways JC Central, LLC or the principals of Fairways JC
Central, LLC. Notwithstanding anything to the contrary contained herein,
Purchaser shall not have the right to assign this Agreement to any assignee
which, in the reasonable judgment of Seller, will cause the transaction
contemplated hereby or any party thereto to violate the requirements of ERISA.
In order to enable Seller to make such determination, Purchaser shall cause to
be delivered to Seller such information as is requested by Seller with respect
to a proposed assignee and the constituent persons or entities of any proposed
assignee, including specifically, without limitation, any pension or profit
sharing plans related thereto.

 

9.4. Confidentiality. The information supplied to or made available to Purchaser
by Seller pursuant to this Agreement shall not be released or disclosed to any
other parties unless and until this transaction has closed without the prior
written consent of Seller unless such information was generally available to the
public, such information was known to be non-confidential by Purchaser prior to
disclosure by Seller, such information was obtained by Purchaser from a third
party who is not bound by the obligation of confidentiality, or Purchaser is
obligated to disclose such information by a court or governmental authority.
Purchaser shall be permitted to disclose the information supplied by Seller to
Purchaser's employees, officers, financial advisors, consultants, partners,
affiliates, lenders, brokers and attorney. In the event that this transaction is
not closed for any reason, then (a) Purchaser shall refrain, and shall cause its
agents, representatives and accountants to refrain, from disclosing all such
information to any other party, (b) Purchaser shall promptly return to Seller
any statements, documents, schedules, exhibits or other written information
obtained from Seller in connection with this Agreement or the transaction
contemplated herein or shall dispose of all such information, and (c)
notwithstanding anything to the contrary contained elsewhere in this Agreement,
the covenant set forth in the foregoing clauses (a) and (b) shall survive any
termination of this Agreement. In no event shall Purchaser issue any press
releases prior to or in connection with the Closing regarding any of the terms
contained herein or the transactions contemplated herein without the consent of
Seller. Seller and Purchaser shall issue a joint press release at Closing. In
the event of a breach or threatened breach by Purchaser or its agents or
representatives of this Section 9.4, Seller shall be entitled to an injunction
restraining Purchaser or its agents or representatives from disclosing, in whole
or in part, such confidential information. Nothing herein shall be construed as
prohibiting Seller from pursuing any other available remedy at law or in equity
for such breach or threatened breach.

 



PURHCASE AGREEMENTPage 22 

 

 

9.5. Notice. All notices required or permitted hereunder shall be in writing and
shall be served on the parties at the following address:

 



If to Seller: Behringer Harvard 250/290 Carpenter LP   Attention: Mark Flynt  
15601 Dallas Parkway, Suite 600   Addison, Texas 75001   Facsimile: 214.655.1610
  Email: mflynt@behringerharvard.com     With a copy to: Powell Coleman & Arnold
LLP   Attention: Carol D. Satterfield   8080 North Central Expressway, Suite
1380   Dallas, Texas 75001   Facsimile: 214.365.7111   Email:
csatterfield@pcallp.com     If to Purchaser: Fairways JC Central, LLC   Attn:
Brant Bryan   16250 Knoll Trail Drive, Suite 111   Dallas, Texas 75248  
Facsimile: 972.250.1387   Email: bbryan@fairwaysequities.com     With a copy to:
Wolverine Interests, LLC   Attn: Cathy Sweeney   16250 Knoll Trail Drive, Suite
102   Dallas, Texas 75248   Facsimile: 972.250.1645   Email:
csweeney@wolverineinterests.com     With a copy to: Raymond J. Kane   Kane
Russell Coleman & Logan PC   1601 Elm Street, Suite 3700   Dallas, Texas 75201  
Facsimile: 214.777.4299   Email: rkane@krcl.com

  

PURHCASE AGREEMENTPage 23 

 





 

Any such notices shall be either (a) sent by certified mail, return receipt
requested, in which case notice shall be deemed delivered upon receipt, or (b)
sent by a nationally recognized overnight courier, in which case it shall be
deemed delivered one business day after deposit with such courier, (c) by
facsimile transmission, in which case notice shall be deemed delivered upon
receipt of confirmation of transmission and provided a copy is also delivered
via email transmission, or (d) delivered by hand delivery, in which case it
shall be deemed delivered upon receipt. The above addresses may be changed by
written notice to the other party; provided, however, that no notice of a change
of address shall be effective until actual receipt of such notice. Copies of
notices are for informational purposes only, and a failure to give or receive
copies of any notice shall not be deemed a failure to give notice.

 

9.6. Time of Essence. Time is of the essence in this Agreement.

 

9.7. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 

9.8. Captions. The captions in this Agreement are inserted for convenience of
reference and in no way define, describe or limit the scope or intent of this
Agreement or any of the provisions hereof.

 

9.9. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective legal representatives,
successors and permitted assigns.

 

9.10. Entire Agreement; Modifications. This Agreement contains the entire
agreement between the parties relating to the transactions contemplated hereby
and all prior or contemporaneous agreements, understandings, representations or
statements, oral or written, are superseded hereby. No waiver, modification
amendment, discharge or change of this Agreement shall be valid unless the same
is in writing and signed by the party against which the enforcement of such
modification, waiver, amendment discharge or change is sought.

 

9.11. Partial Invalidity. Any provision of this Agreement which is unenforceable
or invalid or the inclusion of which would affect the validity, legality or
enforcement of this Agreement shall be of no effect, but all the remaining
provisions of this Agreement shall remain in full force and effect.

 

9.12. Discharge of Obligations. Except as otherwise expressly provided herein,
the acceptance of the Deed by Purchaser at Closing shall be deemed to be a full
performance and discharge of every representation, warranty and covenant made by
Seller herein and every agreement and obligation on the part of Seller to be
performed pursuant to the provisions hereof, and such representations,
warranties and covenants shall be deemed to merge into the documents delivered
at Closing.

 

9.13. Limited Liability. Purchaser agrees that it does not have and will not
have any claims or causes of action against any disclosed or undisclosed
officer, director, employee, trustee, shareholder, partner, principal, parent,
subsidiary or other affiliate of Seller, or any officer, director, employee,
trustee, shareholder, partner or principal of any such parent, subsidiary or
other affiliate (collectively, "Sellers' Affiliates"), arising out of or in
connection with this Agreement or the transactions contemplated hereby.
Purchaser agrees to look solely to Seller and its assets for the satisfaction of
any liability or obligation arising under this Agreement or the transactions
contemplated hereby, or for the performance of any of the covenants, warranties
or other agreements contained herein, and further agrees not to sue or otherwise
seek to enforce any personal obligation against any of Sellers' Affiliates with
respect to any matters arising out of or in connection with this Agreement or
the transactions contemplated hereby. The provisions of this Section 9.13 shall
survive the termination of this Agreement and the Closing.

 



PURHCASE AGREEMENTPage 24 

 

 

9.14. No Third Party Rights. Nothing in this Agreement, express or implied, is
intended to confer upon any person, other than the parties hereto and their
respective successors and assigns, any rights or remedies under or by reason of
this Agreement.

 

9.15. Further Assurances. Both Seller and Purchaser agree that it will without
further consideration execute and deliver such other documents and take such
other action, whether prior or subsequent to Closing, as may be reasonably
requested by the other party to consummate more effectively the transactions
contemplated hereby.

 

9.16. Construction. The parties acknowledge that the parties and their counsel
have reviewed and revised this Agreement and that the normal rule of
construction to the effect that any ambiguities are to be resolved against the
drafting party shall not be employed in the interpretation of this Agreement or
any exhibits or amendments hereto.

 

9.17. Calculation of Time Periods. Unless otherwise specified, in computing any
period of time described in this Agreement, the day of the act or event after
which the designated period of time begins to run is not to be included and the
last day of the period so computed is to be included, unless such last day is a
Saturday, Sunday or legal holiday under the laws of the State of Texas, in which
event the period shall run until the end of the next day which is neither a
Saturday, Sunday or legal holiday. The final day of any such period shall be
deemed to end at 5 p.m., Dallas, Texas time.

 

9.18. Applicable Law. THIS AGREEMENT IS PERFORMABLE IN DALLAS COUNTY, TEXAS, AND
SHALL IN ALL RESPECTS BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
SUBSTANTIVE FEDERAL LAWS OF THE UNITED STATES AND THE LAWS OF THE STATE OF
TEXAS. PURCHASER HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY STATE OR
FEDERAL COURT SITTING IN DALLAS COUNTY, TEXAS, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT AND HEREBY IRREVOCABLY AGREES THAT
ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING SHALL BE HEARD AND DETERMINED
IN A STATE OR FEDERAL COURT SITTING IN DALLAS COUNTY, TEXAS. IF EITHER PARTY
SHALL EMPLOY AN ATTORNEY TO ENFORCE OR DEFINE THE RIGHTS OF SUCH PARTY
HEREUNDER, THE PREVAILING PARTY SHALL BE ENTITLED TO RECOVER FROM THE
NONPREVAILING PARTY ALL OF ITS REASONABLE EXPENSES, INCLUDING REASONABLE
ATTORNEYS' FEES. PURCHASER AND SELLER AGREE THAT THE PROVISIONS OF THIS SECTION
SHALL SURVIVE THE CLOSING OF THE TRANSACTION CONTEMPLATED BY THIS AGREEMENT.

 



PURHCASE AGREEMENTPage 25 

 

 

9.19. Municipal Utility District Notices. Purchaser agrees that if the Property
or any portion thereof is located in a municipal utility district, Purchaser
will, within five (5) days after request by Seller, execute any and all notices
which, in the opinion of counsel for Seller, are required by law to be given to
Purchaser with respect to the Property.

 

9.20. Exhibits and Schedules. The following schedules or exhibits attached
hereto (herein sometimes being referred to as "Exhibit") shall be deemed to be
an integral part of this Agreement:

 



Exhibit A Legal Description Exhibit B Property Documents Exhibit C Special
Warranty Deed Exhibit D Bill of Sale Exhibit E Assignment and Assumption of
Leases and Security Deposits Exhibit F Assignment and Assumption of Intangible
Property and Other Rights Exhibit G Tenant Notice Letters Exhibit H FIRPTA
Affidavit Exhibit I Avelo Estoppel Certificate Schedule 1.1(c) Personal Property
Schedule 5.1(e) Existing Leases Schedule 5.1(i) Leasing Commissions



 

9.21. Tender of Offer. Upon execution of this Agreement by Purchaser and
delivery of same to Seller, this Agreement shall constitute an offer which has
been submitted by Purchaser to Seller for Seller's approval. By executing this
Agreement and submitting same to Seller, Purchaser acknowledges and agrees as
follows: (a) this Agreement may be approved or disapproved by Seller in its sole
and unfettered discretion, with Seller having the right to disapprove this
Agreement for any reason whatsoever, and (b) Seller's approval of this Agreement
shall be evidenced only by Seller's execution of this Agreement and delivery of
a counterpart hereof executed by both Seller and Purchaser to the Title Company.
Purchaser acknowledges that Purchaser has not, will not and cannot rely upon any
other statement or action of Seller or its representatives as evidence of
Seller's approval of this Agreement.

 

9.22. Like Kind Exchange. In the event that Seller elects to sell the Property
as part of a like kind exchange pursuant to Section 1031 of the Internal Revenue
Code, Purchaser agrees to cooperate with Seller in connection therewith and to
execute and deliver all documents which reasonably may be required to effectuate
such exchange as a qualified transaction pursuant to Section 1031 of the Code;
provided that: (a) the Closing shall not be delayed; (b) Purchaser incurs no
additional cost or liability in connection with the like-kind exchange; (c)
Seller pays all costs associated with the like-kind exchange; and (d) Purchaser
is not obligated to take title to any property other than the Property.

 

9.23. Exclusivity. Until the transaction contemplated herein is closed or this
Agreement is terminated, Seller shall not enter into a contract or agreement for
the sale of the Property with any other party.

 



PURHCASE AGREEMENTPage 26 

 

 

[SIGNATURES FOLLOW ON NEXT PAGE]

 



PURHCASE AGREEMENTPage 27 

 

 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement to be
effective as of the day and year first above written.

 



  SELLER:       BEHRINGER HARVARD 250/290 CARPENTER
LP, a Texas limited partnership

 

  By: Behringer Harvard 250/290 Carpenter GP,
LLC, a Texas limited liability company,   its general partner

 

    By:               Name:               Title:                  

 

  PURCHASER:           FAIRWAYS JC CENTRAL, LLC,   a Texas limited liability
company

 

  By:           Name:           Title:  

 

 



 



ACKNOWLEDGMENT BY TITLE COMPANY

 

The Title Company hereby acknowledges receipt of (a) a counterpart of this
Agreement executed by Seller and Purchaser on the ___ day of August, 2012, and
(b) Earnest Money from Purchaser in the amount of One Million Dollars
($1,000,000.00) on the ___ day of August, 2012.

 



  CHICAGO TITLE INSURANCE COMPANY

 

  By:           Name:           Title:  

 



PURHCASE AGREEMENTPage 28 

 





 

EXHIBIT A

 

LEGAL DESCRIPTION

 

 [image_018.jpg]

 



PURHCASE AGREEMENTExhibit A - Page 1 

 

 

[image_017.jpg] 

 

PURHCASE AGREEMENTExhibit A - Page 2 

 

 



EXHIBIT B

 

PROPERTY DOCUMENTS

 

Seller shall deliver the following to Purchaser through a secure website or make
available at the Property to the extent in Seller's possession:

 

1. Copies of all Leases, including any and all modifications or amendments
thereto.

 

2. A rent roll for the Property for the month in which this Agreement is
executed, or if not yet available, the most recently available month, in the
form customarily prepared for Seller by the current manager of the Property.

 

3. Copies of all vendor and service contracts to which Seller is a party that
are currently in effect with respect to the Property, including, but not limited
to, all agreements for the provision of janitorial, maintenance, trash removal,
landscaping and security services, to the extent in Seller's possession.

 

4. Copies of all leasing commission agreements with respect to the Property to
which Seller is a party.

 

5. Operating statements for the Property for the most recent twelve (12) months
(or the period of Seller's ownership of the Property, if less) in the format
customarily prepared for Seller by the current manager of the Property.

 

6. An inventory of the Personal Property, if any, to be conveyed to Purchaser at
Closing.

 

7. Copies of the ad valorem and personal property tax statements covering the
Property for the current tax year (if available) and for the previous two (2)
years (or the period of Seller's ownership of the Property, if less).

 

8. All Governmental licenses and permits issued to Seller with respect to the
Property to the extent in Seller's possession, including specifically, without
limitation, building permits, certificates of occupancy, and special or
conditional use permits in Seller's possession.

 

9. Plans and specifications for the Improvements, including the buildings and
garages, to the extent in Seller's possession.

 

10. Copies of all guaranties and warranties covering the Property, to the extent
in Seller's possession.

 

11. Any current environmental reports prepared for Seller with respect to the
Property which are in Seller's possession.

 

12. Copies of Surveys and Site Plans with respect to the Property which are in
Seller's possession.

 

13. Any material written notice from the tenant under the Avelo Lease and any
other occupant of the space covered by such lease.

 



PURHCASE AGREEMENTExhibit B - Page 1 

 

 

EXHIBIT C

 

SPECIAL WARRANTY DEED

 



THE STATE OF _______________ §     § KNOW ALL MEN BY THESE PRESENTS: COUNTY OF
_________________ §  

 





THAT BEHRINGER HARVARD _____________, a _______________ (hereinafter referred to
as "Grantor"), for and in consideration of the sum of Ten Dollars ($10.00) and
other good and valuable consideration to it in hand paid by
____________________, a ____________________ (hereinafter referred to as
"Grantee"), whose mailing address is ________________________________________,
the receipt and sufficiency of which consideration are hereby acknowledged, has
GRANTED, BARGAINED, SOLD and CONVEYED, and by these presents does hereby GRANT,
BARGAIN, SELL and CONVEY, unto Grantee all of the real property situated in
__________ County, __________, described on Exhibit A attached hereto and made a
part hereof for all purposes, together with all and singular the rights,
benefits, privileges, easements, tenements, hereditaments and appurtenances
thereon or in anywise appertaining thereto, and together with all improvements
situated thereon and any right, title and interest of Grantor in and to adjacent
streets, alleys and rights-of-way (said land, rights, benefits, privileges,
easements, tenements, hereditaments, appurtenances, improvements and interests
being hereinafter referred to collectively as the "Property").

 

This conveyance is made subject to the items described on Exhibit B attached
hereto (such matters being referred to herein as the "Permitted Exceptions").

 

TO HAVE AND TO HOLD the Property, subject to the Permitted Exceptions, as
aforesaid, unto Grantee, its successors and assigns, forever; and Grantor does
hereby bind itself and its successors and assigns, to WARRANT AND FOREVER DEFEND
all and singular the Property unto Grantee, its successors and assigns, against
every person whomsoever lawfully claiming or to claim the same, or any part
thereof, by, through or under Grantor, but not otherwise.

 

By acceptance of this Special Warranty Deed, Grantee assumes payment of all
property taxes on the Property for the year _____ and subsequent years.

 



PURHCASE AGREEMENTExhibit C - Page 1 

 

 

IN WITNESS WHEREOF, this Special Warranty Deed has been executed by Grantor to
be effective as of the ___ day of _______________ 20___.

 



  GRANTOR:       BEHRINGER HARVARD _____________,   a _______________

 

  By:           Name:           Title:  

 



 



THE STATE OF TEXAS §     §   COUNTY OF DALLAS §  

 

This instrument was acknowledged before me on the ___ day of _______________
20___, by ____________________, ____________________ of Behringer Harvard
_____________, a _______________, on behalf of said ____________________.

 





      Notary Public



 

PURHCASE AGREEMENTExhibit C - Page 2 

 



 

EXHIBIT D

 

BILL OF SALE

 

Seller, BEHRINGER HARVARD _____________, a _______________ ("Seller"), having
its principal place of business at Dallas, Texas, in consideration of Ten
Dollars ($10.00), receipt of which is hereby acknowledged, does hereby sell,
assign, transfer and set over to ____________________, a ____________________
("Purchaser"), the following described personal property, free and clear of all
liens, security interests, and encumbrances, to-wit:

 

All of the furniture, fixtures, equipment, machines, apparatus, supplies and
personal property, of every nature and description, and all replacements thereof
now owned by Seller and located in or on the real estate described on Exhibit A
attached hereto and made a part hereof, as set forth on Exhibit B attached
hereto and made a part hereof, but excepting therefrom any furniture,
furnishings, fixtures, business equipment or articles of personal property
belonging to tenants occupying the improvements situated on said real estate, or
otherwise excluded pursuant to the Avelo Estoppel Certificate executed by such
tenants in connection with the sale and purchase of the real property and
improvements thereon described in that certain Purchase Agreement between Seller
and Purchaser dated _______________, 20___.

 

EXCEPT AS SET FORTH HEREIN, SELLER MAKES NO WARRANTY OF MERCHANTABILITY, QUALITY
OR FITNESS FOR A PARTICULAR PURPOSE IN RESPECT OF THE FOREGOING PROPERTY, AND
THE SAME IS SOLD IN "AS IS, WHERE IS" CONDITION, WITH ALL FAULTS. BY EXECUTION
OF THIS BILL OF SALE, PURCHASER AFFIRMS THAT IT HAS NOT RELIED ON SELLER'S SKILL
OR JUDGMENT TO SELECT OR FURNISH THE FOREGOING PROPERTY FOR ANY PARTICULAR
PURPOSE, THAT SELLER MAKES NO WARRANTY OF MERCHANTABILITY, QUALITY, OR FITNESS
FOR ANY PARTICULAR PURPOSE, AND THAT THE FOREGOING PROPERTY IS BEING SOLD TO
PURCHASER WITHOUT REPRESENTATION OR WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR
STATUTORY.

 

IN WITNESS WHEREOF, Seller has caused this Bill of Sale to be signed and sealed
in its name by its officers thereunto duly authorized this ___ day of
_______________ 20___.

 



  SELLER:       BEHRINGER HARVARD _____________,   a _______________    

 

  By:           Name:           Title:  

 



PURHCASE AGREEMENTExhibit D - Page 1 

 



 



 



THE STATE OF TEXAS §     §   COUNTY OF DALLAS §  

 





This instrument was acknowledged before me on the ___ day of _______________
20___, by ____________________, ____________________ of Behringer Harvard
_____________, a _______________, on behalf of said ____________________.

 







      Notary Public





 



PURHCASE AGREEMENTExhibit D - Page 2 

 

 

EXHIBIT E

 

ASSIGNMENT AND ASSUMPTION OF LEASES AND SECURITY DEPOSITS

 



THE STATE OF _______________ §     § KNOW ALL MEN BY THESE PRESENTS: COUNTY OF
________________ §  

 



BEHRINGER HARVARD _____________, a _______________ ("Assignor"), in
consideration of the sum of Ten Dollars ($10.00) in hand paid and other good and
valuable consideration, the receipt of which is hereby acknowledged, hereby
assigns, transfers, sets over and conveys to ____________________, a
____________________ ("Assignee"), all of Assignor's right, title and interest
in and to all leases, including any and all security deposits made by tenants
pursuant to said leases, in effect at the real property in __________ County,
__________, more particularly described on Exhibit A attached hereto ("Existing
Leases"); provided, however, that Assignor reserves and retains for itself any
and all claims and causes of action that have accrued to Assignor under Existing
Leases prior to the effective date of this Assignment of Leases and Security
Deposits.

 

Assignor shall indemnify, protect, defend and save Assignee harmless from and
against any and all claims, actions, damages, liabilities, losses, costs and
expenses (including reasonable attorneys' fees) with respect to (i) any
obligations, liabilities, matters or occurrences related to, arising out of, or
connect with the Existing Leases to the extent that the same accrued or occurred
on or before the date hereof and (ii) any claim brought by a Tenant as a result
of an auction or any other action of Assignor with regard to the sale of a
Tenant's property during the time Assignor owned the Property.

 

IN WITNESS WHEREOF, Assignor has executed this Assignment to be effective as of
the ___ day of _______________ 20___.

 



  ASSIGNOR:       BEHRINGER HARVARD _____________,   a _____________

 

  By:           Name:           Title:  

 



PURHCASE AGREEMENTExhibit E - Page 1 

 

 





THE STATE OF TEXAS §     §   COUNTY OF DALLAS §  

 

This instrument was acknowledged before me on the ___ day of _______________
20___, by ____________________, ____________________ of Behringer Harvard
_____________, a _______________, on behalf of said ____________________.

 









      Notary Public





 

 

 

ACCEPTANCE

 

Assignee hereby accepts the foregoing Assignment and Assumption of Leases and
Security Deposits and agrees to assume, fulfill, perform and discharge all the
various commitments, obligations and liabilities of Assignor under and by virtue
of the Existing Leases hereby assigned, which arise on or after the effective
date hereof, including the return of security deposits, and does hereby agree to
defend, indemnify and hold harmless Assignor from any liability, damages, causes
of action, expenses and attorneys' fees incurred by Assignor by reason of the
failure of Assignee from and after the effective date hereof to fulfill, perform
and discharge all of the various commitments, obligations and liabilities of
Assignor under and by virtue of the Existing Leases assigned hereunder,
including the return of security deposits, which arise on or after the effective
date hereof.

 

IN WITNESS WHEREOF, this Acceptance has been executed to be effective as of the
___ day of _______________ 20___.

 





  ASSIGNEE:         By:           Name:           Title:  

 



PURHCASE AGREEMENTExhibit E - Page 2 

 

  



THE STATE OF _______________ §     § COUNTY OF ________________ §  

 



This instrument was acknowledged before me on the ___ day of _______________
20___, by ____________________, ____________________ of ____________________, a
____________________, on behalf of said ____________________.

 











      Notary Public





 



PURHCASE AGREEMENTExhibit E - Page 3 

 

 



EXHIBIT F

 

ASSIGNMENT AND ASSUMPTION OF INTANGIBLE PROPERTY
AND OTHER RIGHTS

 

 



THE STATE OF _______________ §     § KNOW ALL MEN BY THESE PRESENTS: COUNTY OF
________________ §  

 

FOR VALUE RECEIVED, BEHRINGER HARVARD _____________, a _______________
("Assignor"), hereby conveys, assigns, transfers, and sets over unto
____________________, a ____________________ ("Assignee"), all the right, title
and interest of Assignor in and to any and all intangible property owned by
Assignor and used in connection with the real estate described on Exhibit A
attached hereto and made a part hereof, and the buildings and improvements
located thereon ("Property"), including without limitation, the right, if any,
to use the name "____________________ Office Building" (specifically excluding,
however the name "Behringer Harvard," any derivative thereof or any name which
includes the name "Behringer Harvard" or any derivative thereof), all plans and
specifications in the possession of Assignor which were prepared in connection
with any of the Property, all assignable licenses, permits and warranties now in
effect with respect to the Property, all assignable written contracts and
commitments, if any, described on Exhibit B attached hereto and made a part
hereof, all assignable equipment leases and all rights of Assignor thereunder
relating to equipment located on the Property which will survive the closing
hereunder, but excluding cash on hand and in bank and escrow accounts, and
further excluding any furniture, furnishings, fixtures, business equipment or
articles of personal property belonging to tenants occupying the Property or
otherwise excluded pursuant to the Avelo Estoppel Certificate executed by such
tenants in accordance with that certain Purchase Agreement between Assignor, as
seller, and Assignee, as purchaser, dated _______________, 20___, for the sale
and purchase of the Property.

 

Assignor shall indemnify, protect, defend and save Assignee harmless from and
against any and all claims, actions, damages, liabilities, losses, costs and
expenses (including reasonable attorneys' fees) with respect to any obligations,
liabilities, matters or occurrences related to, arising out of or connected with
the Intangible Property to the extent that the same accrued or occurred on or
before the date hereof.

 

This Assignment shall be binding upon and shall inure to the benefit of
Assignor, Assignee and their respective successors and assigns.

 



PURHCASE AGREEMENTExhibit F - Page 1 

 

 

IN WITNESS WHEREOF, Assignor has executed this Assignment and Assumption of
Intangible Property and Other Rights to be effective as of the ___ day of
_______________ 20___.

 





  ASSIGNOR:       BEHRINGER HARVARD _____________,   a _______________

 

  By:           Name:           Title:  

 



PURHCASE AGREEMENTExhibit F - Page 2 

 

 

ACCEPTANCE

 

Assignee hereby accepts the foregoing Assignment and Assumption of Intangible
Property and Other Rights and agrees to become responsible for and assume,
fulfill, perform, discharge and observe all obligations, covenants, conditions
and provisions accruing or arising or required from and after the date hereof
with respect to the above-described property, and does hereby agree to defend,
indemnify and hold harmless Assignor from any liability, damages, causes of
action, expenses and attorneys' fees incurred by Assignor by reason of the
failure of the undersigned from and after the date hereof to fulfill, perform,
discharge and observe all of the various obligations, covenants, conditions and
provisions with respect to the above-described property.

 

IN WITNESS WHEREOF, this Acceptance has been executed by Assignee to be
effective as of the ___ day of _______________ 20___.

 







  ASSIGNEE:       ____________________,   a __________ __________







 



  By:           Name:           Title:  

 



PURHCASE AGREEMENTExhibit F - Page 3 

 

 



EXHIBIT G

 

NOTICE OF PURCHASE AND LEASE ASSIGNMENT TO TENANTS

 

_______________, 20___

 

[Name and Address of Tenant]

 

Re: Sale of ____________________

 

Gentlemen:

 

Please be advised that ____________________ ("Purchaser") has purchased the
captioned property, in which you occupy space as a tenant pursuant to a lease
dated _______________, 20___ (the "Lease"), from BEHRINGER HARVARD _____________
("Behringer Harvard"), the previous owner thereof. In connection with such
purchase, Behringer Harvard has assigned its interest as landlord in the Lease
to Purchaser and has transferred your security deposit in the amount of
$_______________ (the "Security Deposit") to Purchaser. Purchaser specifically
acknowledges the receipt of and responsibility for the Security Deposit, the
intent of Purchaser and Behringer Harvard being to relieve Behringer Harvard of
any liability for the return of the Security Deposit.

 

All rental and other payments that become due subsequent to the date hereof
should be payable to ____________________ and should be addressed as follows:

 

____________________

 

____________________

 

____________________

 

In addition, all notices from you to the landlord concerning any matter relating
to your tenancy should be sent to ____________________ at the address above.

 









  Very truly yours,       ____________________,   a __________ __________







 



  By:           Name:           Title:  

 





PURHCASE AGREEMENTExhibit G - Page 1 

 

 





  BEHRINGER HARVARD________________,   a _______________

 

  By:           Name:           Title:  

 



PURHCASE AGREEMENTExhibit G - Page 2 

 

 

EXHIBIT H

 

FIRPTA AFFIDAVIT

 







THE STATE OF TEXAS §     §   COUNTY OF DALLAS §  

 

Section 1445 of the Internal Revenue Code provides that a transferee of a U.S.
real property interest must withhold tax if the transferor is a foreign person.
To inform ____________________, a __________ __________ ("Transferee"), that
withholding of tax is not required upon the disposition of a U.S. real property
interest by BEHRINGER HARVARD _____________, a _______________ ("Transferor"),
the undersigned hereby certifies as follows:

 

1. Transferor is not a foreign corporation, foreign partnership, foreign trust
or foreign estate (as those terms are defined in the Internal Revenue Code and
Income Tax Regulations);

 

2. Transferor's U.S. employer identification number is: #__________;

 

3. Transferor's office address is 15601 Dallas Parkway, Suite 600, Addison,
Texas 75001.

 

Transferor understands that this certification may be disclosed to the Internal
Revenue Service by the Transferee and that any false statement contained herein
could be punished by fine, imprisonment, or both.

 

Under penalties of perjury, the undersigned, in the capacity set forth below,
hereby declares that he has examined this certification and to the best of his
knowledge and belief it is true, correct, and complete, and the undersigned
further declares that he has authority to sign this document in such capacity.

 

EXECUTED to be effective as of the ___ day of _______________ 20___.

 







  TRANSFEROR:       BEHRINGER HARVARD _____________,   a __________ __________

 

  By:           Name:           Title:  

 



PURHCASE AGREEMENTExhibit H - Page 1 

 

 

SWORN TO AND SUBSCRIBED BEFORE ME this ___ day of _______________ 20___.

 













      Notary Public





 



PURHCASE AGREEMENTExhibit H - Page 2 

 

 

EXHIBIT I

 

AVELO ESTOPPEL CERTIFICATE

 

[see attached]

 



PURHCASE AGREEMENTExhibit I - Page 1 

 

 

[image_016.jpg] 

 



PURHCASE AGREEMENTExhibit I - Page 2 

 

 

 [image_015.jpg]

 



PURHCASE AGREEMENTExhibit I - Page 3 

 

 



[image_014.jpg] 

 



PURHCASE AGREEMENTExhibit I - Page 4 

 

 

SCHEDULE 1.1(c)

 

PERSONAL PROPERTY

 

[see attached]

 



PURHCASE AGREEMENTSchedule 1.1(c) - Page 1 

 

 

[image_013.jpg] 

 



PURHCASE AGREEMENTSchedule 1.1(c) - Page 2 

 

 

[image_012.jpg] 

 



PURHCASE AGREEMENTSchedule 1.1(c) - Page 3 

 

 

 [image_011.jpg]

 



PURHCASE AGREEMENTSchedule 1.1(c) - Page 4 

 

 

[image_019.jpg] 


 



PURHCASE AGREEMENTSchedule 1.1(c) - Page 5 

 

 



SCHEDULE 5.1(e)

 

EXISTING LEASES

 

Avelo Mortgage, LLC

 

Office Lease Agreement dated February 6, 2007 by and between Avelo Mortgage,
L.L.C, a Delaware limited liability company (“Tenant”), as tenant, and Behringer
Harvard 250/290 Carpenter LP, a Texas limited partnership (“Landlord”), as
landlord.

 

Memorandum of Lease dated February 6, 2007 by and between Tenant and Landlord.

 

First Amendment to Office Lease dated June 9, 2008 by and between Tenant and
Landlord.

 

Sublease Agreement Letter dated October 27, 2008 by and between Tenant and
Landlord.

  



PURHCASE AGREEMENTSchedule 5.1(e) - Page 1 

 



 

SCHEDULE 5.1(i)

 

LEASING COMMISSIONS

 

 

Standard Commission Agreement dated November 14, 2006 between Behringer Harvard
250/290 Carpenter LP and The Staubach Company.

 



PURHCASE AGREEMENTSchedule 5.1(i) - Page 1 

 

 

 



 